DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-25, 29-40 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Coverstone Patent No. US 9300347 B1.



Regarding Claim 21,  Coverstone teaches a mobile phone cover for use with a mobile phone (Col 1 L 25-40, an active cover for an electronic device or equipment), comprising:
	a housing configured to enclose the mobile phone (Col 8 L54-60, fig. 1B having 100b and 100c that enclose to form a housing for the mobile device i.e.,  the mobile device cover 100 can be adapted, for example, to provide physical vias (e.g., access openings and windows) through which various input interfaces and output interfaces of the host mobile device 110 can be accessed without detaching the mobile device cover 100 from the host mobile device 110), 
	wherein a front side of the housing comprises an opening through which a screen of the mobile phone can be viewed (Col 8 L 54-60, access openings and windows through which various input interfaces and output interfaces of the host mobile device 110 can be accessed i.e., opening through which a screen of the mobile phone can be viewed); and
	a removable portion (Col 6 L 30-50 and also see Fig. 1B Unit 100c i.e., removable portion), operably coupled to an outer portion of a backside of the housing (Fig. 1B and Col 9 L 10-20, cover material may assist a user in gripping the host mobile device 110 and may protect the host mobile device 110, for example. The cover material may be, for example, shock resistant, shock proof, shatter proof, shatter resistant, dust resistant, dust proof, water resistant, water proof, etc. In some embodiments, the mobile device cover 100 may be made up of multiple pieces (e.g., portions 100a, 100b, and 100c), as shown in FIGS. 1B and 1C. In some embodiments, the multiple pieces of the mobile device cover 100 interlock together to house the host mobile device 110 i.e., operably coupled to an outer portion of a backside i.e., 100c is the removable portion and is backside of the housing i.e., removable portion of the backside of the mobile device 110),  	
	wherein the removable portion (Fig. 13 showing mobile device cover 100 and Col 25 L 8-35, the mobile device cover 100 i.e., removable portion) comprises a speaker and/or a microphone (Fig. 13 and Col 25 L 8-35, The mobile device cover 100 includes sound channels 400 i.e., comprises a speaker and/or a microphone and also see Col 25 L35-40, mobile device cover 100 include one or more acoustic sensors 425 (e.g., a microphone)); and
	a display circuit operable to electrically couple to the mobile phone (Col 8 L 5-15, the host mobile device 110 can be set to periodically receive or retrieve sports data (e.g., scores) or other types of data; the host mobile device 110 can send the sports data to the mobile device cover 100; and the mobile device cover 100 can display or scroll the data across the bumper band 320 screen of the mobile device cover 100 i.e., display circuit operable to electrically couple to the mobile phone), wherein the display circuit comprises a screen that is viewable through the removable portion (Col 7 L 63- 66, alphanumeric data can be received by the host mobile device 110, forwarded from the host mobile device 110 to the mobile device cover 100, and displayed on the mobile device cover 100 i.e., the display circuit comprises a screen that is viewable through the removable portion).
	
	Regarding Claim 23,  The mobile phone cover according to claim 21, wherein the removable portion is configured to protect the display circuit (Col 9 L 1-6).
	Regarding Claim 24,  The mobile phone cover according to claim 21, wherein the mobile display circuit comprises electrical contacts configured to electrically connect to the circuitry of the mobile phone(Col 25 L 45-55).
	Regarding Claim 25,  The mobile phone cover according to claim 21, wherein the display circuit removable is configured to wirelessly connect to the mobile phone (Col 26 L 41-50).
	Regarding Claim 29,  The mobile phone cover according to claim 21, wherein the removable portion forms part of an external side of the housing (Fig. 1B and 1C and Col 8 L 48-60).
	Regarding Claim 30,  The mobile phone cover according to claim 21, wherein the removable portion is magnetically secured to the housing(Col 10 L 35-45).

	Regarding Claim 31,  The mobile phone cover according to claim 21, wherein the  circuit comprises an output device that can be used by one or both of the mobile phone cover and the mobile phone (Fig. 1A Col 6 L 30-42).
	Regarding Claim 32,  The mobile phone cover according to claim 21, wherein the removable portion comprises a screen (Fig. 1A and Col 6 L 30-42).
	Regarding Claim 33,  The mobile phone cover according to claim 21, wherein the circuit comprises a projector(Col 6 L 54-60).
	Regarding Claim 34,  The mobile phone cover according to claim 21, wherein the housing comprises a plurality of connected frames (Fig. 1b and 1C and Col 9 L 18-22).
	Regarding Claim 35, it has been rejected for the same reasons as claim 21 and further teaches wherein the removable portion comprises circuity operably coupled to the mobile phone (Col 10 L 31-40, the circuitry 150 may be, for example, embedded in the mobile device cover 100. The circuitry 150 may also include, for example, one or more sensors 150b (e.g., an audio sensor, a signal sensor, an optical sensor, a wireless signal sensor, a wireless receiver, a wireless transceiver, an electrical sensor, an electromagnetic sensor, a vibration sensor, etc.). Components 150a and 150b can be part of the same circuit board or can be part of separate circuit boards, for example. A sensor can be part of components 150a, 150b, or both. In some embodiments, the circuit boards may have multiple layers i.e., the removable portion comprises circuity operably coupled to the mobile phone).
	Regarding Claim 36,  The mobile device according to claim 35, wherein the removable  circuit is wirelessly coupled to the mobile phone  (Col 26 L 41-50).
	Regarding Claim 37,  The mobile device according to claim 35, wherein the removable portion comprises a display(Col 39 L 5-20).
	Regarding Claim 38, it has been rejected for the same reasons as claim 33.
	Regarding Claim 39,  it has been rejected for the same reasons as claim 30.
	Regarding Claim 40, it has been rejected for the same reasons as claim 34. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22, 26, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coverstone Patent No. US 9300347 B1 in view of Poon et al. Pub. No. US 20160211877 A1.
Regarding Claim 22,  Coverstone does not specifically teaches wherein the removable portion is interchangeable with a different removable portion.
However, in the same field of endeavor, Poon teaches that  a single case can easily be changed into different configurations by simply inserting a different insert into the rear of the main case assembly i.e., the removable portion is interchangeable with a different removable portion (Para 14).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Coverstone with the method of Poon so as to provide consumer with an option to update and change to different variety of cases based on number of different configurations (See Poon Para 4). 
Regarding Claim 26,  Coverstone does not specifically teaches wherein the removable portion comprises a plate.
However, in the same field of endeavor, Poon teaches that the solid back panel 8 can easily be replaced by simply pulling it off of the rubber cover 2 and replacing it with an alternative back panel having a different design or surface, such as a mirrored surface, to alter the design, appearance or function of the case. The solid back panels 8 can also include a recessed plastic surface and channel that are adapted to receive fabric such that a pleasing fabric or leather back can be provided to the case i.e., refer to as removable portion comprises a plate. In addition, alternative stretchable covers 2 can be provided that have different designs or fabric surfaces, but a standardized back pocket 6 that can receive any available back panel (Para 17).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Coverstone with the method of Poon so as to provide consumer with an option to update and change to different variety of cases based on number of different configurations (See Poon Para 4). 
	Regarding Claim 27,  Coverstone does not specifically teaches wherein the removable portion is interchangeable with a different removable portion comprising a different plate with a different appearance.
However, in the same field of endeavor, Poon teaches that the solid back panel 8 can easily be replaced by simply pulling it off of the rubber cover 2 and replacing it with an alternative back panel having a different design or surface, such as a mirrored surface, to alter the design, appearance or function of the case. The solid back panels 8 can also include a recessed plastic surface and channel that are adapted to receive fabric such that a pleasing fabric or leather back can be provided to the case i.e., the removable portion is interchangeable with a different removable portion comprising a different plate with a different appearance. In addition, alternative stretchable covers 2 can be provided that have different designs or fabric surfaces, but a standardized back pocket 6 that can receive any available back panel (Para 17).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Coverstone with the method of Poon so as to provide consumer with an option to update and change to different variety of cases based on number of different configurations (See Poon Para 4). 
	Regarding Claim 28,  Coverstone does not specifically teaches wherein the removable portion is interchangeable with a different removable portion with a different physical shape or size.
However, in the same field of endeavor, Poon teaches that  the case assembly of the present invention is readily adaptable to different device sizes and styles from various manufacturers i.e., the removable portion is interchangeable with a different removable portion with a different physical shape or size (Para 14).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Coverstone with the method of Poon so as to provide consumer with an option to update and change to different variety of cases based on number of different configurations (See Poon Para 4). 
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant is arguing that Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being allegedly unpatentable over Coverstone (U.S. Patent No. 9,300,347) and suggest that The Office Action makes various statements, including without limitation statements regarding the claims, 35 U.S.C. § 102, the cited references, one of ordinary skill in the art, etc., that are now moot in view of the previously presented amendments and/or arguments. Thus, the Applicant will not address all of such statements at the present time. However, the Applicant expressly reserves the right to challenge such statements in the future should the need arise (e.g., if such statements should become relevant by reappearing in a rejection of any current or future claim or be relied upon in any proceeding involving this application or a corresponding patent). The Applicant also respectfully reserves the right to argue additional reasons that support the allowability of all claims, whether or not argued in this Response or previous responses, should that need arise in the future. 
The Examiner would like to point out that during patent examination, the claims must be given their broadest reasonable interpretation. See MPEP 2111. For speedy prosecution, it is recommended to bring invention as a whole into claim language showing inventive concept. Optionally, applicant may arrange telephone interview with examiner to discuss various rejections and/or amendments for possible claims allowance. As per applicant argument, Coverstone reads on applicant claimed invention (See rejection above). It is suggested that applicant should define what is removable portion. Broadly reading, it seems that removable portion can be read as connector 430 and it can also be read as back cover 100. Also adding limitation i.e., “wherein the removable portion comprises a speaker and/or a microphone; and a display circuit operable to electrically couple to the mobile phone, wherein the display circuit comprises a screen that is viewable through the removable portion”, Coverstone reads on applicant claimed invention. For at least the above reason, applicant argument is moot and the rejection is maintained. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647